UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X]Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: September 30, 2007 []Transition Report under Section 13 or 15(d) of theExchange Act For the transition period from:to Commission file number:333-120908 GLOBAL MUSIC INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Florida 20-1354562 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) 30 Grassy Plain Street, Suite 7, Bethel, Connecticut 06801 (Address of principal executive offices) (203) 730-0888 (Issuer’s telephone number) Check whether the issuer(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days:YES [X]NO[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [_]NO[X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As ofNovember 12, 2007, there were 22,284,500 shares of our common stock outstanding. TransitionalSmall Business FormatDisclosureYES [_] NO[ X ] -1- INDEX Page No. PART 1.FINANCIAL INFORMATION Item 1.Financial Statements 3 Condensed Balance Sheets, September 30, 2007 (unaudited) and June 30, 2007 (audited) 3 Condensed Statements of Operations, for the threemonth periods ended September 30 2007 and 2006 and Cumulative from Inception (July 1, 2004) to September 30, 2007 (unaudited) 4 Condensed Statement of Changes in Stockholders’ Deficiency, Cumulative from Inception (July 1, 2004) to September 30, 2007 (unaudited) 5 Condensed Statements of Cash Flows, for the three month periodsended September 30, 2007 and 2006 and Cumulative from Inception (July 1, 2004) to September 30, 2007 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2.Management’s Discussion and Analysis or Plan of Operation 14 Item 3A(T).Controls and Procedures 15 PART II.OTHER INFORMATION Item 1.Legal Proceedings 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3.Defaults Upon Senior Securities 17 Item 4.Submission of Matters to a Vote of Security Holders 17 Item 5.Other Information 17 Item 6.Exhibits 17 Signatures 18 -2- PART 1. FINANCIAL INFORMATION Item 1. Financial Statements GLOBAL MUSIC INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS ASSETS September 30, 2007 June 30, 2007 (unaudited) (audited) Cash $ 6,769 $ 81,786 Prepaid License Fees 116,200 50,000 Other Current Assets 1,994 2,600 Total Current Assets 124,963 134,386 Property and Equipment, net 25,303 25,681 TOTAL ASSETS $ 150,266 $ 160,067 LIABILITIES AND STOCKHOLDERS' DEFICIENCY LIABILITIES Accounts Payable $ 190,000 $ 25,500 Accrued Expenses 47,252 20,168 Accrued Compensation 162,500 125,000 Convertible Debt 2,272,950 2,119,609 Total Current Liabilities 2,672,702 2,290,277 COMMITMENTS AND CONTINGENCIES (Note 8) - - STOCKHOLDERS' DEFICIENCY Common Stock, $.0001 par value, 40,000,000 shares authorized 2,229 2,219 Additional Paid-In Capital 2,843,347 2,745,488 Deficit Accumulated During the Development Stage (5,368,012 ) (4,877,917 ) Total Stockholders' Deficiency (2,522,436 ) (2,130,210 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ 150,266 $ 160,067 The accompanying notes are an integral part of these condensed financial statements -3- GLOBAL MUSIC INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Cumulative From Inception Three Month Period Ended (July 1, 2004) To September 30, 2007 September 30, 2006 September 30, 2007 Revenues $ - $ - $ 127,785 Operating expenses Consulting and Professional Fees Expense 194,156 15,000 550,051 CompensationExpense 101,599 68,750 1,715,525 General and Administrative Expenses 99,809 87,815 502,517 License Fees - - 150,000 Interest Expense 90,570 17,115 1,049,239 Depreciation Expense 3,961 12,272 142,965 490,095 200,952 4,110,297 Loss Before Provision For Income Taxes (490,095 ) (200,952 ) (3,982,512 ) Provision For Income Taxes - - - Net Loss $ (490,095 ) $ (200,952 ) $ (3,982,512 ) Net Loss Per Common Share, basic and diluted $ (0.02 ) $ (0.01 ) Weighted Average Basic Common Shares Outstanding 22,282,302 22,118,233 The accompanying notes are an integral part of these condensed financial statements -4- GLOBAL MUSIC INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIENCY CUMULATIVE FROM INCEPTION (JULY 1, 2004) TO SEPTEMBER 30, 2007 (UNAUDITED) Deficit Accumulated Total Common Stock Additional During the Stockholders' Shares Value Paid-in Capital Development Stage Deficiency Common Stock Issued in connection with: Incorporation (July 1, 2004) 20,350,000 $ 2,035 $ - $ - $ 2,035 Private Placements 1,507,000 151 589,995 - 590,146 Consulting Services and Officers' Compensation 427,500 43 621,025 - 621,068 Issuance of Stock Options for Employee Compensation - - 864,412 - 864,412 Beneficial Conversion Feature Associated with Convertible Debt - - 767,915 - 767,915 Dividend - - - (1,385,500 ) (1,385,500 ) Net loss - - - (3,982,512 ) (3,982,512 ) Balance, September 30, 2007 22,284,500 $ 2,229 $ 2,843,347 $ (5,368,012 ) $ (2,522,436 ) The accompanying notes are an integral part of these condensed financial statements -5- GLOBAL MUSIC INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Cumulative From Inception (July 1, 2004) ThreeMonth Period Ended To September 30, 2007 September 30, 2006 September 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (490,095 ) $ (200,952 ) $ (3,982,512 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense 3,961 12,272 142,965 Compensation expensepursuant to common stock issued to founders at time of incorporation - - 2,035 Consulting and compensation expense pursuant to common stock issued in exchange for services received 26,656 84,250 621,068 Compensation expense pursuant to issuance of stock options 12,984 - 864,412 Amortization of debt discount to interest expense 58,229 - 767,915 Interest on convertible debt paid in kind 32,341 17,115 277,396 Changes in assets and liabilities: (Increase) decrease in: Accounts Receivable - 19,935 - Prepaid License Fees (66,200 ) 3,408 (116,200 ) Other Current Assets 606 - (1,994 ) Increase (decrease) in: Accounts Payable 164,500 19,795 190,000 Accrued Expenses 27,084 8,764 47,252 Accrued Compensation 37,500 - 162,500 Net cash used in operating activities (192,434 ) (35,413 ) (1,025,163 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of Property and Equipment (3,583 ) (9,349 ) (53,768 ) Net cash used in investing activities (3,583 ) (9,349 ) (53,768 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Convertible Debt 146,000 41,000 910,928 Repayments of Convertible Debt (25,000 ) - (415,374 ) Proceeds from Private Placement Offering, net - - 590,146 Net cash provided by financing activities 121,000 41,000 1,085,700 Increase (decrease) in cash (75,017 ) (3,762 ) 6,769 Cash, beginning of period 81,786 5,222 - Cash, end of period $ 6,769 $ 1,460 $ 6,769 Supplemental disclosures of cash flow information: Non-cash investing and financing activities Note payable recorded in connection with purchase of equipment and recognition of dividend to officer / director $ - $ - $ 1,500,000 The accompanying notes are an integral part of these condensed financial statements -6- GLOBAL MUSIC INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the Securities and Exchange Commission(the “SEC”) for interim financial reporting. Certain information and footnote disclosures normally included in the Company’s annual financial statements have been condensed or omitted. In the Company’s opinion, the unaudited interim financial statements and accompanying notes reflect all adjustments, consisting ofnormal and recurring adjustments that are necessary for a fair presentation of its financial position and operating results as of and for the interim periods endedSeptember 30, 2007 and 2006 and cumulative from inception (July 1, 2004) to September 30, 2007. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the entire fiscal year. This Form 10-QSB should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Form 10-KSB for the year ended June 30, 2007. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES NATURE OF OPERATIONS Global Music International, Inc. (a development stage company) (the “Company”) operates in certain geographic segments (the United States and China) of the global cellular entertainment industry for the broadcast of music videos, ring tones and ring back tones on major telecom networks. The Company also operates a website www.IMNTV.comwhich only broadcasts independent music videos from around the world. DEVELOPMENT STAGE COMPANY The Company was incorporated in the State of Florida on July 1, 2004 (inception). Operations from the Company’s inception through September 30, 2007 were devoted primarily to strategic planning, development of music and video content, raising capital and developing revenue-generating opportunities. USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from those estimates. REVENUE RECOGNITION The Company’s licensing agreements provide for the Company to receive a stated percentage of subscriber revenue after a deduction for carrier charges (“royalties”). For those arrangements where royalties are reasonably determinable, the Company recognizes revenue based on estimates of royalties earned during the applicable period and adjusts for differences between the estimated and actual royalties when they become known. For those arrangements in which royalties are not reasonably determinable the Company recognizes revenue upon receipt of royalty statements from the licensee. -7- GLOBAL MUSIC INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS (Continued) (UNAUDITED) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (Continued) STOCK BASED COMPENSATION The Company accounts for equity instruments exchanged for services in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 123R, “Share-Based Payment.”Under the provisions of SFAS No. 123R, share-based compensation issued to employees is measured at the grant date, based on the fair value of the award, and is recognized as an expense over the requisite service period (generally the vesting period of the grant).Share-based compensation issued to non-employees is measured at grant date, based on the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more readily measurable, and is recognized as an expense over the requisite service period. CONVERTIBLE DEBT The Company accounts for its convertible debt in accordance with the provisions of Emerging Issues Task Force Issue (“EITF”) 98-5 “Accounting for Convertible Securities with Beneficial Conversion Features,” (“EITF 98-5”) and EITF 00-27 “Application of EITF 98-5 to Certain Convertible Instruments,” which require that embedded beneficial conversion features present in convertible securities be valued separately at issuance and should be recognized and measured by allocating a portion of the proceeds equal to the intrinsic value of that feature to additional paid-in capital.The Company recognizes the resulting discount as interest expense over the minimum period from the date of issuance through the date of earliest conversion using the effective interest method. NET LOSS PER COMMON SHARE The Company presents “basic” earnings (loss) per share and, if applicable, “diluted” earnings per share pursuant to the provisions of SFAS No. 128, Earnings per Share.Basic earnings (loss) per share is calculated by dividing net income or loss by the weighted average number of common shares outstanding during each period. The common stock equivalents for the Company’s convertible debt and stock options were not included in the computation of diluted loss per share because to do so would be anti-dilutive. FOREIGN CURRENCY TRANSACTIONS The Company accounts for transactions denominated in a foreign currency in accordance with the provisions of SFAS No. 52, “Foreign Currency Translation,” which establishes standards of financial accounting and reporting for foreign currency transactions in the financial statements of a reporting enterprise. At period end, recorded balances denominated in a foreign currency are recorded at the current exchange rate as of the end of the reporting period. All transactions included in the statements of operations are recorded at the average currency exchange rate in effect during the reporting period. RECLASSIFICATION Certain prior year amounts have been reclassified to conform to the current year presentation. -8- GLOBAL MUSIC INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS (Continued) (UNAUDITED) NOTE 3 – CONTROL As of September 30, 2007, the Treasurer (formerly the President/CEO) and director owns more than 70% of the Company’s common stock and, therefore, has the effective power to elect all members of the board of directors and to control the vote on substantially all other matters, without the approval of other stockholders. NOTE4 -CONVERTIBLE DEBT The following is a summary of convertible debt as ofSeptember 30, 2007 and June 30, 2007: September 30, 2007 June 30, 2007 Unsecured working capital advances from Treasurer/Director, due on demand, with interest at 6% $ 544,946 $ 423,946 Note payable to Treasurer/Director, secured by substantially all of the assets of the Company, due on demand, with interest at 6% 1,131,680 1,131,680 Term loans payable, due from December 29, 2007 through May 10, 2008, with interest ranging from 6 %– 14% 318,928 318,928 1,995,554 1,874,554 Accrued interest on above arrangements 277,396 245,055 $ 2,272,950 $ 2,119,609 WORKING CAPITAL ADVANCES The Treasurer/Directorhas provided various short-term working capital advances. During the three months ended September 30, 2007, short-term working capital advances under this borrowing arrangement totaled $146,000 and repayments totaled $25,000.The advances from inception ( July 1, 2004) through September 30, 2007 were $544,946 and the accrued interest on theseadvances totaled$28,224 and $21,329as of September 30, 2007 and June 30, 2007, respectively. NOTE PAYABLE –TREASURER / DIRECTOR The note payable to Treasurer/Director represents amounts due to the Company’s founder, who is also the Treasurer/Director of the Company.Accrued interest on this note totaled $238,079 and $221,054 as of September 30, 2007 and June 30, 2007, respectively. -9- GLOBAL MUSIC INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS (Continued) (UNAUDITED) NOTE 4 -CONVERTIBLE DEBT (continued) TERM LOANS PAYABLE The Company borrowed funds under five term loan agreements. Accrued interest on these term loans totaled $11,093 and $2,672 as ofSeptember 30, 2007 and June 30, 2007, respectively. The detail of the term loans as ofSeptember 30, 2007 and June 30, 2007 is as follows: September 30, 2007 June 30, 2007 Note dated February 2, 2007, 9% interest, maturingDecember 30, 2007 $ 25,000 $ 25,000 Note dated May 10, 2007, 6% interest, maturingMay 10, 2008 25,000 25,000 Note dated May 30, 2007, 14% interest, maturing December 30, 2007 101,989 101,989 Note dated June 7, 2007, 9% interest, maturingDecember 30, 2007 66,939 66,939 Note dated June 29, 2007, 9% interest, maturing December 29, 2007 100,000 100,000 $ 318,928 $ 318,928 CONVERSION FEATURE On February 6, 2007, the Company’s Board of Directors voted to provide an irrevocable option to convert any and all of the outstanding amount of principal and accrued interest on the working capital advances and note payable-treasurer/director into shares of the Company’s common stock at a conversion price of $1 per share.Each of the term loans contain a provision that allows the holder to convert any and all of the principal and accrued interest into shares of the Company’s common stock at a conversion price of $1 per share.The working capital advances, note payable-treasurer/director, term loans and interest accrued thereon are convertible at any time at the option of the holder. In accordance with EITF 98-5, during the three months ended September 30, 2007, the Company recorded a debt discount of $58,229 relating to working capital advances provided by the Treasurer/Director, term loans, note payable-treasure/director and accrued interest representing the intrinsic value of the conversion options based upon the differences between the fair value of the underlying common stock at the commitment date and the effective conversion price embedded in the debt. In determining the fair value, the Company applied a discount of 33% to the closing market price of the stock, on the commitment date, in consideration of the stock’s lack of marketability (including trading volume) and the doubt associated with regard to the Company’s ability to continue as a going concern. The Company determined the commitment date for the term loans to be the dates the notes were entered into and for the working capital advances and the note payabe-treausre/director, the date the Board of Directors granted the conversion feature. Since all of the above debt is immediately convertible, the Company recognized interest expense for the entire debt discount of $58,229 during the three months ended September 30, 2007. For the period from inception ( July 1, 2004) through September 30, 2007, the Company has recognized $767,915 of interest expense associated with the conversion options on the working capital advances, note payable-treasurer/director and term loans. -10- GLOBAL MUSIC INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS (Continued) (UNAUDITED) NOTE 5 – STOCK OPTIONS On August 29, 2007, the Company modified two stock option grants totaling 1,175,000 options. After giving effect to the modifications, the option exercise price was adjusted from $1.00 to $1.15. The Company has determined that there is no financial statement effect related to the modifications to these options. On August 29, 2007, the Company issued options to acquire an aggregate of176,250 shares of common stock, to two executive officers at $1.15 per share. These options are exercisable on January 1, 2008 and expire in 2012. The Company recognizes compensation expense, associated with the issuance of these options, over the vesting period. Stock option activity for the three month period ended September 30, 2007 is as follows: Stock Options Weighted Average Exercise Price Outstanding, June 30, 2007 1,175,000 $ 1.15 Granted 176,250 1.15 Expired - - Exercised - - Outstanding, September 30, 2007 1,351,250 1.15 Average remaining life (years) 4.4 Exerciseable at September 30, 2007 1,175,000 1.15 Intrinsic value: Outstanding $ -0- Exerciseable $ -0- For the three month periods ended September 30, 2007 and 2006, and cumulative fromJuly 1, 2004 (inception) to September 30, 2007, no options were exercised and no cash was received from the exercise of options. In determining the weighted average fair value of stock option grants for the three months ended September 30, 2007 the Company assumed a dividend yield of 0%, weighted average volatility of 78%, risk-free interest rate of 4.12% and an expected holding period of 2 1/2 years. The Company also applied a discount of 33% to the closing market price of the stock, on the grant date, in consideration of the stock’s lack of marketability (including trading volume) and the doubt associated with regard to the Company’s ability to continue as a going concern. -11- GLOBAL MUSIC INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS (Continued) (UNAUDITED) NOTE 6 – OPERATING LEASES The Company leases office facilities in the United States and China under operating leases which extend to November 2007 for the United States and June 2008 for China. Future minimum lease payments under these operating leases total $20,900 in 2008 and $-0- for the years ending June 30, 2009 through June 30, 2012. Rental expenses incurred under these operating leases totaled $13,460 and $8,000 for the three months ended September 30, 2007 and 2006, respectively, and $59,834 for the period commencing July 1, 2004 (inception) through September 30, 2007. NOTE 7 – COMMON STOCK On January 1, 2007, the Company entered into consulting agreements with two service providers and issued 37,500 shares ofcommon stock valued at $ 1.35 per share for services to be performed during the period from January 1, 2007 through December 31, 2007. The resale of the shares is subject to the limitations imposed pursuant to Rule 144 of the Securities and Exchange Commission. In determining the fair value, the Company applied a discount of 33% to the closing market price of the stock, on the date the services were scheduled to begin, in consideration of the stock’s lack of marketability (including trading volume) and the doubt associated with regard to the Company’s ability to continue as a going concern. The Company recognized consulting expense related to this grant of $12,656 and $-0- for the three month periods ended September 30, 2007 and 2006, respectively and $37,968 for the period from inception ( July 1, 2004) throughSeptember 30, 2007. On July 2, 2007, the Company entered into a consulting agreement with a service provider and issued 100,000 shares of common stock valued at $1.70 per share for services to be performed from July 1, 2007 through June 30, 2009. The resale of the shares is subject to the limitations imposed pursuant to Rule 144 of the Securities and Exchange Commission. In determining the fair value, the Company applied a discount of 33% to the closing market price of the stock, on the date the services were scheduled to begin, in consideration of the stock’s lack of marketability (including trading volume) and the doubt associated with regard to the Company’s ability to continue as a going concern. The Company recognized consulting expense related to this grant of $14,000 and $-0- for the three month periods ended September 30, 2007 and 2006, respectively and $14,000 for the period from inception ( July 1, 2004) throughSeptember 30, 2007. NOTE 8 – COMMITMENTS AND CONTINGENCIES On October 26, 2006 the Company entered into a Music Video Reproduction and Exhibition Agreementwith Sony BMG Music Entertainment. This agreement, among other things, requires the Company to make a minimum monthly royalty payment of $50,000 commencing with the product launch, in China, under its agreement with a content distributor in China. The monthly payment requirement is for the 12 month term of the contract, committing the Company to a $600,000 minimum royalty. On June 18, 2007 the Company entered into a second Music Video Reproduction and Exhibition Agreementwith Warner Music Group (Beijing).This agreement, among other things, requires the Company to make two minimum advance deposits of $66,200 each during the 150 day period commencing with the signing of the agreement. During the three month period ended September 30, 2007, the Company made the first of these payments and recorded the amount on its balance sheet as a prepaid license fee. -12- GLOBAL MUSIC INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS (Continued) (UNAUDITED) NOTE 9 – GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business.As shown in the accompanying financial statements, the Company has a working capital deficiency of $2,547,739 as of September 30, 2007, has earned minimal revenues, and has incurred a net loss from July 1, 2004 (inception) through September 30, 2007 totaling $3,982,512. In addition, the note payable-treasurer/director and working capital advances are due on demand. If the treasurer/director were to call the note or the advances, the Company would be unable to meet these obligations. Further, no assurance can be given that the Company will maintain its cost structure as presently contemplated, raise additional capital on satisfactory terms, or that the distribution agreements entered into will generate sufficient revenue to sustain operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 10 – SUBSEQUENT EVENTS The Companyextended an arrangement with an investment banker pursuant to which the banker agreed to assist the Companyin raisingbetween $3 million to $5 million. The Company is still pursuing this transaction. -13- Item 2.
